UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                  §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:19-CV-82
                                                §
MICHAEL MORGAN, et al.,                         §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Samad Sefiane, a prisoner currently confined at the Holiday Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against Michael Morgan and James Makin.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#7) is ADOPTED. A final

judgment. will be entered in this case in accordance with the magistrate judge’s recommendation.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 9th day of April, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
